           Case 1:18-cv-00827-JJM Document 21 Filed 06/08/20 Page 1 of 4




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    _____________________________________

    ALESSANDRA PLISKO,

                                 Plaintiff,                   DECISION AND ORDER

                                                              1:18-cv-00827-JJM
    v.



    COMMISSIONER OF SOCIAL
    SECURITY, 1

                            Defendant.
    _____________________________________

                Plaintiff commenced this action on July 27, 2018, arguing that the

Commissioner’s denial of her claim for Social Security Disability and Supplemental Income

Benefits was not supported by substantial evidence and was contrary to law and regulation.

Complaint [1]. 2 On January 28, 2020, I granted plaintiff’s motion for judgment on the pleadings

and remanded the case to the Commissioner for further proceedings consistent with my Decision

and Order [17]. Following the entry of a Judgment [18], plaintiff filed a motion for an award of

attorney’s fees in the amount of $7,975.07 under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. §2412 [19]. The Commissioner’s response was due on or before May 20, 2020 [20]. As

of the date of this Decision and Order, the Commissioner has not filed a response.




1
       Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
2
         Bracketed references are to CM/ECF docket entries.
          Case 1:18-cv-00827-JJM Document 21 Filed 06/08/20 Page 2 of 4




                                        ANALYSIS

                28 U.S.C. §2412(b) authorizes an award of “reasonable fees and expenses of

attorneys . . . to the prevailing party in any civil action brought by or against the United States or

any agency or any official of the United States acting in his or her official capacity.” By

obtaining a remand under the circumstances present in this case, plaintiff is the “prevailing

party” for purposes of the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993).

                The fact that the Commissioner does not oppose the amount of the award does not

relieve this court of the obligation to determine whether that amount is reasonable. See Pribek v.

Secretary, Department of Health & Human Services, 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (“the

determination of a reasonable fee under the EAJA is for the court rather than the parties by way

of stipulation”); Lockwood v. Colvin, 2016 WL 6902341, *1 (D. Conn. 2016) (“[a]lthough the

parties have reached an agreement as to the appropriate award of fees in this matter, the Court is

obligated to review the fee application and determine whether the proposed fee award is

reasonable”).

                A fee award is appropriate “unless the court finds that the position of the United

States was substantially justified or that special circumstances make an award unjust”. 28 U.S.C.

§2412(d)(1)(A). “The burden is on the Government to show that its position was substantially

justified.” Eames v. Bowen, 864 F.2d 251, 252 (2d Cir. 1988). The government has not

attempted to satisfy that burden, nor do I find any “special circumstances” which would make an

award unjust.

                28 U.S.C. §2412(d)(2)(A) states that “attorney fees shall not be awarded in

excess of $125 per hour unless the court determines that an increase in the cost of living or a

special factor, such as the limited availability of qualified attorneys for the proceedings involved,



                                                 -2-
            Case 1:18-cv-00827-JJM Document 21 Filed 06/08/20 Page 3 of 4




justifies a higher fee”. The hourly rate may be adjusted to account for inflation as determined by

the Consumer Price Index (“CPI”). See Isaacs v. Astrue, 2009 WL 1748706, *3 (W.D.N.Y.

2009) (“[t]he current statutory cap of $125 per hour took effect in 1996 . . . and the Court may

revise it upward to reflect inflation as determined by the [CPI]”). Plaintiff seeks fees at an

effective hourly rate of $205.01. 3 This adjustment is appropriate. Moreover, I find the number

of hours devoted to this case, as detailed in counsel’s Declarations ([19-2], ¶3; [19-3], ¶3) to be

reasonable. Therefore, I find no reason to second guess the fee amount requested.

                  Plaintiff requests that the Court make the fee award payable directly to plaintiff’s

counsel ([19-1], p. 5). Under her Fee Agreement with the Law Offices of Kenneth R. Hiller,

PLLC [19-4], plaintiff assigned her right to any fee award to her counsel. “EAJA fees are

payable to litigants and are thus subject to offset where a litigant has outstanding federal debts.”

Astrue v. Ratliff, 560 U.S. 586, 594 (2010). While fee awards under the EAJA are payable to the

plaintiff, the plaintiff has the right to assign the EAJA fee award to his/her lawyer, and where the

Commissioner does not oppose the assignment, it can be honored under the Anti-Assignment

Act. See Kerr for Kerr v. Commissioner of Social Security, 874 F.3d 926, 937 (6th Cir. 2017)

(“[u]nless the government waives application of the [Anti-Assignment Act] in EAJA cases, fee

awards must be paid to the prevailing party, not to the party’s lawyer”).



                                              CONCLUSION

                  Plaintiff’s unopposed motion [19] for attorney fees under the EAJA is granted as

follows: the court awards plaintiff attorney’s fees in the amount of $7,975.07 payable to




3
         See CPI adjustment calculation. [19-1], p. 4. The effective hourly rate was calculated by dividing the
requested fee ($7,975.07) by the total number of hours (38.9) documented in plaintiff’s fee application.

                                                        -3-
          Case 1:18-cv-00827-JJM Document 21 Filed 06/08/20 Page 4 of 4




plaintiff's counsel, unless the government declines to waive application of the Anti-Assignment

Act, in which case the award shall be payable to plaintiff, but delivered to plaintiff's counsel.

SO ORDERED.

Dated: June 8, 2020

                                                         /s/ Jeremiah J. McCarthy
                                                    JEREMIAH J. MCCARTHY
                                                    United States Magistrate Judge




                                                -4-
